IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : NO. 724
                                :
ORDER AMENDING RULE 223.2 OF    : CIVIL PROCEDURAL RULES DOCKET
THE PENNSYLVANIA RULES OF CIVIL :
PROCEDURE                       :


                                                ORDER

PER CURIAM

      AND NOW, this 3rd day of December, 2021, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
49 Pa.B. 3885 (July 27, 2019):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 223.2 of the Pennsylvania Rules of Civil Procedure is amended in the attached
form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective April 1, 2022.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.